DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,959,886. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘886 recites all of the limitations of claim 1 except claim 1 of ‘886 also recites the method utilized to make the first/front and second/back elasticized multilayer webs.  It would have been obvious to eliminate the specific method of producing the elasticized layers of claim 1 of ‘886 if the way said layers was not necessarily required in order to provide the layers for the manufacturing method if production of said layers by the recited method was not desired.   In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965). 
Claims 2-13 of ‘886 recite the same limitations as claims 2-13.
Claim 14 is rejected over claim 14 of ‘886 for the same reasons as claim 1 above.
Claims 15-21 of ‘886 recite the same limitations as claims 15-21.

Claims 1-16 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 20 and 22 of U.S. Patent No. 10,517,771. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘771 recites all of the limitations of claim 1 except it also recites the method utilized to make the first/front and second/back elasticized multilayer webs.  It would have been obvious to eliminate the specific method of producing the elasticized layers of claim 1 of ‘886 if the way said layers was not necessarily required in order to provide the layers for the manufacturing method if production of said layers by the recited method was not desired.   In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).  
Claims 2-13 of ‘771 recite the same limitations as claims 2-14.
Claim 14 recites the same limitations as claim 14 of ‘771 except that it does not recite the step of separating the elasticized multilayer web to form front and rear multilayer webs as in claim 14 of ‘771.  It would have been obvious to delete the recited steps claim 14 of ‘771 since the deletion of an element and its function is an obvious expedient.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
	Claims 15-16 and 20 of ‘771 recite the same limitations as claims 15-16 and 20 respectively.
	Claim 22 of ‘771 recites the same limitations as claim 21.


Claims 1, 2, 4-6, 9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 9 and 13 of U.S. Patent No. 10,166,151. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the current application recites all of the same method steps of claim 1 of ‘151 except that it does not recite the steps of forming the elasticized multilayer webs and the step of removing a portion of the middle section of the multilayer web to leave behind front and rear waist sections and severing at least one leg elastic at repeated intervals as in claim 1 of ‘151.  It would have been obvious to delete the recited steps claim 1 of ‘151 since the deletion of an element and its function is an obvious expedient.  In re Kuhl, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
As to claim 2, the method of claim 1 is taught as seen above.  Claim 2 recites the same limitations as claim 5 of ‘151.
As to claim 4, the method of claim 1 is taught as seen above.  Claim 4 recites the same limitations as claim 6 of ‘151.
As to claim 5, the method of claim 1 is taught as seen above.  Claim 5 recites the same limitations as claim 7 of ‘151.
As to claim 6, the method of claim 1 is taught as seen above.  Claim 6 recites the same limitations as claim 8 of ‘151.
As to claim 9, the method of claim 1 is taught as seen above.  Claim 9 recites the same limitations as claim 13 of ‘151.
Claim 13 of ‘151 recites the same limitations of claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745